 

Exhibit 10.6

GERMAN SUB-PLAN TO THE Mimecast Limited

2015 SHARE OPTION AND INCENTIVE PLAN

SECTION 1.

GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the German sub-plan to the Mimecast Limited 2015 Share
Option and Incentive Plan (the “German Sub-Plan”).  The German Sub-Plan is
designed to be a sub-plan under the Mimecast Limited 2015 Share Option and
Incentive Plan (the “US Plan” and, together with the German Sub-Plan and any
other sub-plans under the US Plan, the “Plan”). The purpose of the Plan is to
encourage and enable the officers, employees, Non-Employee Directors and
Consultants of Mimecast Limited (the “Company”) and its Subsidiaries, including
Mimecast Germany GmbH (“Mimecast Germany”), upon whose judgment, initiative and
efforts the Company largely depends for the successful conduct of its business
to acquire a proprietary interest in the Company.  It is anticipated that
providing such persons with a direct stake in the Company’s welfare will assure
a closer identification of their interests with those of the Company and its
shareholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.

The following terms shall be defined as set forth below:

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non‑Employee Directors who
are independent.

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Share Options, Non-Qualified Share
Options, Share Appreciation Rights, Restricted Share Units, Restricted Share
Awards, Unrestricted Share Awards, Performance Share Awards and Dividend
Equivalent Rights.

“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan.  Each Award
Certificate is subject to the terms and conditions of the Plan.

“Board” means the Board of Directors of the Company.

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and any
successor Code, and related rules, regulations and interpretations.

“Consultant” means any natural person that provides bona fide services to the
Company, and such services are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.

“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.

“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the Shares
specified in the Dividend Equivalent Right (or other award to which it relates)
if such Shares had been issued to and held by the grantee.

“Effective Date” means the date on which the German Sub-Plan becomes effective
as set forth in Section 21.

 

--------------------------------------------------------------------------------

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Fair Market Value” of the Shares on any given date means the fair market value
of the Shares determined in good faith by the Administrator; provided, however,
that if the Shares are admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ Global Market
or another national securities exchange, the determination shall be made by
reference to market quotations.  If there are no market quotations for such
date, the determination shall be made by reference to the last date preceding
such date for which there are market quotations; provided further, however, that
if the date for which Fair Market Value is determined is the first day when
trading prices for the Shares are reported on a national securities exchange,
the Fair Market Value shall be the “Price to the Public” (or equivalent) set
forth on the cover page for the final prospectus relating to the Company’s
Initial Public Offering.

“Incentive Share Option” means any Share Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

“Initial Public Offering” means the first underwritten, firm commitment public
offering pursuant to an effective registration statement under the Act covering
the offer and sale by the Company of its equity securities, or such other event
as a result of or following which the Shares shall be publicly held.

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

“Non-Qualified Share Option” means any Share Option that is not an Incentive
Share Option.

“Option” or “Share Option” means any option to purchase Shares granted pursuant
to Section 6.

“Ordinary Shares” means the ordinary shares of the Company.

“Performance-Based Award” means any Restricted Share Award, Restricted Share
Units or Performance Share Award granted to a Covered Employee that is intended
to qualify as “performance-based compensation” under Section 162(m) of the Code
and the regulations promulgated thereunder.

“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle.  The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that will be used to establish Performance Goals are
limited to the following: total shareholder return; expense levels; cash flow
(including, but not limited to, operating cash flow and free cash flow);
business development and financing milestones; earnings before interest, taxes,
depreciation and amortization, or any elements thereof; net income (loss)
(either before or after interest, taxes, depreciation and/or amortization);
changes in the market price of the Company’s ordinary shares; economic
value-added; sales or revenue; acquisitions or strategic transactions; operating
income (loss); return on capital, assets, equity, or investment; shareholder
returns; return on sales; gross or net profit levels; productivity; expense;
margins; operating efficiency; customer satisfaction; working capital; earnings
(loss) per Share; sales or market shares and number of customers; annual spend
estimate for new customers signed; number of billable awards; billings and
billings retention rate, any of which may be measured either in absolute terms
or as compared to any incremental increase or as compared to results of a peer
group.  The Committee may appropriately adjust any evaluation performance under
a Performance Criterion to exclude any of the following events that occurs
during a Performance Cycle: (i) asset write-downs or impairments, (ii)
litigation or claim judgments or settlements, (iii) the effect of changes in tax
law, accounting principles or other such laws or provisions affecting reporting
results, (iv) accruals for reorganizations and restructuring programs, and (v)
any item of an unusual nature or of a type that indicates infrequency of
occurrence, or both, including those described in the Financial Accounting
Standards Board’s authoritative guidance and/or in management’s discussion and
analysis of financial condition of operations appearing the Company’s annual
report to shareholders for the applicable year.

2

--------------------------------------------------------------------------------

 

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Share Award,
Restricted Share Units, Performance Share Award or Cash-Based Award, the vesting
and/or payment of which is subject to the attainment of one or more Performance
Goals.  Each such period shall not be less than 12 months.

“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.  

“Performance Share Award” means an Award entitling the recipient to acquire
Shares upon the attainment of specified performance goals.

“Restricted Shares” means the Shares underlying a Restricted Share Award that
remain subject to a risk of forfeiture or the Company’s right of repurchase.

“Restricted Share Award” means an Award of Restricted Shares subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

“Restricted Share Units” means an Award of share units subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

“Sale Event” means (i) the sale of all or substantially all of the assets of the
Company on a consolidated basis to an unrelated person or entity, (ii) a merger,
reorganization or consolidation pursuant to which the holders of the Company’s
outstanding voting power and outstanding shares immediately prior to such
transaction do not own a majority of the outstanding voting power and
outstanding shares or other equity interests of the resulting or successor
entity (or its ultimate parent, if applicable) immediately upon completion of
such transaction, (iii) the sale of all of the Shares of the Company to an
unrelated person, entity or group thereof acting in concert, or (iv) any other
transaction in which the owners of the Company’s outstanding voting power
immediately prior to such transaction do not own at least a majority of the
outstanding voting power of the Company or any successor entity immediately upon
completion of the transaction other than as a result of the acquisition of
securities directly from the Company.

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by shareholders, per Share
pursuant to a Sale Event.

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

“Shares” means the Ordinary Shares, subject to adjustments pursuant to
Section 3.

“Share Appreciation Right” means an Award entitling the recipient to receive
Shares having a value equal to the excess of the Fair Market Value of the Shares
on the date of exercise over the exercise price of the Share Appreciation Right
multiplied by the number of Shares with respect to which the Share Appreciation
Right shall have been exercised.

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of shares of the Company or any parent or
subsidiary corporation.

“Unrestricted Share Award” means an Award of Shares free of any restrictions.

3

--------------------------------------------------------------------------------

 

SECTION 2.

ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES AND DETERMINE
AWARDS

(a)Administration of Plan.  The Plan shall be administered by the Administrator.

(b)Powers of Administrator.  The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:

(i)      to select the individuals to whom Awards may from time to time be
granted;

(ii)     to determine the time or times of grant, and the extent, if any, of
Incentive Share Options, Non-Qualified Share Options, Share Appreciation Rights,
Restricted Share Awards, Restricted Share Units, Unrestricted Share Awards,
Performance Share Awards and Dividend Equivalent Rights, or any combination of
the foregoing, granted to any one or more grantees;

(iii)    to determine the number of Shares to be covered by any Award;

(iv)    to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the forms of Award Certificates;

(v)     to accelerate at any time the exercisability or vesting of all or any
portion of any Award;

(vi)    subject to the provisions of Section 6(c), to extend at any time the
period in which Share Options may be exercised;

(vii)   at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable;

(viii)  to interpret the terms and provisions of the Plan and any Award
(including related written instruments);

(ix)    to make all determinations it deems advisable for the administration of
the Plan; and

(x)     to decide all disputes arising in connection with the Plan; and to
otherwise supervise the administration of the Plan.

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

(c)Delegation of Authority to Grant Awards.  Subject to applicable law, the
Administrator, in its discretion, may delegate to the Chief Executive Officer of
the Company all or part of the Administrator’s authority and duties with respect
to the granting of Awards to individuals who are (i) not subject to the
reporting and other provisions of Section 16 of the Exchange Act and (ii) not
Covered Employees.  Any such delegation by the Administrator shall include a
limitation as to the number of Shares underlying Awards that may be granted
during the period of the delegation and shall contain guidelines as to the
determination of the exercise price and the vesting criteria.  The Administrator
may revoke or amend the terms of a delegation at any time but such action shall
not invalidate any prior actions of the Administrator’s delegate or delegates
that were consistent with the terms of the Plan.

(d)Award Certificate.  Awards under the Plan shall be evidenced by Award
Certificates that set forth the terms, conditions and limitations for each Award
which may include, without limitation, the term of an Award and the provisions
applicable in the event employment or service terminates.

4

--------------------------------------------------------------------------------

 

(e)Indemnification.  Neither the Board nor the Administrator, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles or bylaws or any directors’ and officers’ liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Company.

SECTION 3.

Shares ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

(a)Shares Issuable.  The maximum number of Shares reserved and available for
issuance under the US Plan (together with the German Sub-Plan and all other
sub-plans under the Plan) shall be 5,500,000 Shares (the “Initial Limit”),
subject to adjustment as provided in this Section 3, plus on January 1, 2016 and
each January 1 thereafter, the number of Shares reserved and available for
issuance under the US Plan (together with the German Sub-Plan and all other
sub-plans under the Plan) shall be cumulatively increased by five percent of the
number of Shares issued and outstanding on the immediately preceding December 31
or such lesser number of Shares determined by the Administrator (the “Annual
Increase”).  The Shares underlying any Awards that are forfeited, canceled, held
back upon exercise of an Option or settlement of an Award to cover the exercise
price or tax withholding, reacquired by the Company prior to vesting, satisfied
without the issuance of Shares or otherwise terminated under the US Plan
(together with the German Sub-Plan and all other sub-plans under the Plan)
(other than by exercise) shall be added back to the Shares available for
issuance under the US Plan (together with the German Sub-Plan and all other
sub-plans under the Plan).  In the event the Company repurchases Shares on the
open market, such Shares shall not be added to the Shares available for issuance
under the US Plan (together with the German Sub-Plan and all other sub-plans
under the Plan).  Subject to the overall limitation, (a) the maximum aggregate
number of Shares that may be issued in the form of Incentive Share Options shall
not exceed the Initial Limit cumulatively increased on January 1, 2016 and on
each January 1 thereafter by the lesser of the Annual Increase for such year or
2,750,000 Shares and (b) Shares may be issued up to the maximum number of Shares
available under the US Plan (together with the German Sub-Plan and all other
sub-plans under the Plan) pursuant to any type or types of Award; provided,
however, that Share Options or Share Appreciation Rights with respect to no more
than 2,750,000 Shares may be granted to any one individual grantee during any
one calendar year period.  The Shares available for issuance under the US Plan
(together with the German Sub-Plan and all other sub-plans under the Plan) may
be authorized but unissued Shares or Shares reacquired by the Company.

(b)Changes in Shares.  Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, share dividend, share split,
reverse share split or other similar change in the Company’s share capital, the
outstanding Shares are increased or decreased or are exchanged for a different
number or kind of shares or other securities of the Company, or additional
shares or new or different shares or other securities of the Company or other
non-cash assets are distributed with respect to such Shares or other securities,
or, if, as a result of any merger or consolidation, sale of all or substantially
all of the assets of the Company, the outstanding Shares are converted into or
exchanged for securities of the Company or any successor entity (or a parent or
subsidiary thereof), the Administrator shall make an appropriate or
proportionate adjustment in (i) the maximum number of Shares reserved for
issuance under the Plan, including the maximum number of Shares that may be
issued in the form of Incentive Share Options, (ii) the number of Share Options
or Share Appreciation Rights that can be granted to any one individual grantee
and the maximum number of Shares that may be granted under a Performance-Based
Award, (iii) the number and kind of Shares or other securities subject to any
then outstanding Awards under the Plan, (iv) the repurchase price, if any, per
Share subject to each outstanding Restricted Share Award, and (v) the exercise
price for each Share subject to any then outstanding Share Options and Share
Appreciation Rights under the Plan, without changing the aggregate exercise
price (i.e., the exercise price multiplied by the number of Share Options and
Share Appreciation Rights) as to which such Share Options and Share Appreciation
Rights remain exercisable.  The Administrator shall also make equitable or
proportionate adjustments in the number of Shares subject to outstanding Awards
and the exercise price and the terms of outstanding Awards to take into
consideration cash dividends paid other than in the ordinary course or any other
extraordinary corporate event.  The adjustment by the Administrator shall be
final, binding and conclusive.  No fractional Shares shall be issued under the
Plan resulting from any such adjustment, but the Administrator in its discretion
may make a cash payment in lieu of fractional Shares.

5

--------------------------------------------------------------------------------

 

(c)Mergers and Other Transactions.  In the case of and subject to the
consummation of a Sale Event, the parties thereto may cause the assumption or
continuation of Awards theretofore granted by the successor entity, or the
substitution of such Awards with new Awards of the successor entity or parent
thereof, with appropriate adjustment as to the number and kind of shares and, if
appropriate, the per Share exercise prices, as such parties shall agree.  To the
extent the parties to such Sale Event do not provide for the assumption,
continuation or substitution of Awards, upon the effective time of the Sale
Event, the Plan and all outstanding Awards granted hereunder shall
terminate.  In such case, except as may be otherwise provided in the relevant
Award Certificate, all Options and Share Appreciation Rights that are not
exercisable immediately prior to the effective time of the Sale Event shall
become fully exercisable as of the effective time of the Sale Event, all other
Awards with time-based vesting, conditions or restrictions shall become fully
vested and nonforfeitable as of the effective time of the Sale Event, and all
Awards with conditions and restrictions relating to the attainment of
performance goals may become vested and nonforfeitable in connection with a Sale
Event in the Administrator’s discretion or to the extent specified in the
relevant Award Certificate.  In the event of such termination, (i) the Company
shall have the option (in its sole discretion) to make or provide for a cash
payment to the grantees holding Options and Share Appreciation Rights, in
exchange for the cancellation thereof, in an amount equal to the difference
between (A) the Sale Price multiplied by the number of Shares subject to
outstanding Options and Share Appreciation Rights (to the extent then
exercisable at prices not in excess of the Sale Price) and (B) the aggregate
exercise price of all such outstanding Options and Share Appreciation Rights; or
(ii) each grantee shall be permitted, within a specified period of time prior to
the consummation of the Sale Event as determined by the Administrator, to
exercise all outstanding Options and Share Appreciation Rights (to the extent
then exercisable) held by such grantee.

SECTION 4.

MAXIMUM AWARDS TO NON-EMPLOYEE DIRECTORS

Notwithstanding anything to the contrary in this Plan, the value of all Awards
awarded under this Plan and all other cash compensation paid by the Company to
any Non-Employee Director in any calendar year shall not exceed $1,000,000.  For
the purpose of this limitation, the value of any Award shall be its grant date
fair value, as determined in accordance with Financial Accounting Standards
Board Accounting Standards Codification 718, but excluding the impact of
estimated forfeitures related to service-based vesting provisions.

SECTION 5.

ELIGIBILITY

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and Consultants of the Company and its
Subsidiaries as are selected from time to time by the Administrator in its sole
discretion.

SECTION 6.

SHare OPTIONS

(a)Award of Share Options.  The Administrator may grant Share Options under the
Plan.  Any Share Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.

Share Options granted under the Plan may be either Incentive Share Options or
Non-Qualified Share Options.  Incentive Share Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code.  To the extent that any Option
does not qualify as an Incentive Share Option, it shall be deemed a
Non-Qualified Share Option.

Share Options granted pursuant to this Section 6 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable.  If the Administrator so determines, Share Options may be
granted in lieu of cash compensation at the optionee’s election, subject to such
terms and conditions as the Administrator may establish.

(b)Exercise Price.  The exercise price per share for the Shares covered by a
Share Option granted pursuant to this Section 6 shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant.  In the case of an Incentive Share
Option that is granted to a Ten Percent Owner, the option price of such
Incentive Share Option shall be not less than 110 percent of the Fair Market
Value on the grant date.

6

--------------------------------------------------------------------------------

 

(c)Option Term.  The term of each Share Option shall be fixed by the
Administrator, but no Share Option shall be exercisable more than ten years
after the date the Share Option is granted.  In the case of an Incentive Share
Option that is granted to a Ten Percent Owner, the term of such Share Option
shall be no more than five years from the date of grant.

(d)Exercisability; Rights of a Shareholder.  Share Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date.  The Administrator
may at any time accelerate the exercisability of all or any portion of any Share
Option.  An optionee shall have the rights of a shareholder only as to shares
acquired upon the exercise of a Share Option and not as to unexercised Share
Options.

(e)Method of Exercise.  Share Options may be exercised in whole or in part, by
giving written or electronic notice of exercise to the Company, specifying the
number of Shares to be purchased.  Payment of the purchase price may be made by
one or more of the following methods except to the extent otherwise provided in
the Option Award Certificate:

(i)      In cash, by certified or bank check or other instrument acceptable to
the Administrator;

(ii)     Through the delivery (or attestation to the ownership following such
procedures as the Company may prescribe) of Shares that are not then subject to
restrictions under any Company plan.  Such surrendered Shares shall be valued at
Fair Market Value on the exercise date;

(iii)    By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Company shall prescribe as a condition of such payment procedure; or

(iv)    With respect to Share Options that are not Incentive Share Options, by a
“net exercise” arrangement pursuant to which the Company will reduce the number
of Shares issuable upon exercise by the largest whole number of Shares with a
Fair Market Value that does not exceed the aggregate exercise price.

Payment instruments will be received subject to collection.  The transfer to the
optionee on the records of the Company or of the transfer agent of the Shares to
be purchased pursuant to the exercise of a Share Option will be contingent upon
receipt from the optionee (or a purchaser acting in his stead in accordance with
the provisions of the Share Option) by the Company of the full purchase price
for such shares and the fulfillment of any other requirements contained in the
Option Award Certificate or applicable provisions of laws (including the
satisfaction of any withholding taxes that the Company is obligated to withhold
with respect to the optionee).  In the event an optionee chooses to pay the
purchase price by previously-owned Shares through the attestation method, the
number of Shares transferred to the optionee upon the exercise of the Share
Option shall be net of the number of attested Shares.  In the event that the
Company establishes, for itself or using the services of a third party, an
automated system for the exercise of Share Options, such as a system using an
internet website or interactive voice response, then the paperless exercise of
Share Options may be permitted through the use of such an automated system.

(f)Annual Limit on Incentive Share Options.  To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the Shares with
respect to which Incentive Share Options granted under this Plan and any other
plan of the Company or its parent and subsidiary corporations become exercisable
for the first time by an optionee during any calendar year shall not exceed
$100,000.  To the extent that any Share Option exceeds this limit, it shall
constitute a Non-Qualified Share Option.

7

--------------------------------------------------------------------------------

 

SECTION 7.

Share APPRECIATION RIGHTS

(a)Award of Share Appreciation Rights.  The Administrator may grant Share
Appreciation Rights under the Plan.  A Share Appreciation Right is an Award
entitling the recipient to receive Shares having a value equal to the excess of
the Fair Market Value of a Share on the date of exercise over the exercise price
of the Share Appreciation Right multiplied by the number of Shares with respect
to which the Share Appreciation Right shall have been exercised.

(b)Exercise Price of Share Appreciation Rights.  The exercise price of a Share
Appreciation Right shall not be less than 100 percent of the Fair Market Value
of the Shares on the date of grant.

(c)Grant and Exercise of Share Appreciation Rights.  Share Appreciation Rights
may be granted by the Administrator independently of any Share Option granted
pursuant to Section 6 of the Plan.

(d)Terms and Conditions of Share Appreciation Rights.  Share Appreciation Rights
shall be subject to such terms and conditions as shall be determined from time
to time by the Administrator.  The term of a Share Appreciation Right may not
exceed ten years.

SECTION 8.

RESTRICTED Share AWARDS

(a)Nature of Restricted Share Awards.  The Administrator may grant Restricted
Share Awards under the Plan.  A Restricted Share Award is any Award of
Restricted Shares subject to such restrictions and conditions as the
Administrator may determine at the time of grant.  Conditions may be based on
continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives.  The terms and conditions of
each such Award shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and grantees.

(b)Rights as a Shareholder.  Upon the grant of the Restricted Share Award and
payment of any applicable purchase price, a grantee shall have the rights of a
shareholder with respect to the voting of the Restricted Shares and receipt of
dividends; provided that if the lapse of restrictions with respect to the
Restricted Share Award is tied to the attainment of performance goals, any
dividends paid by the Company during the performance period shall accrue and
shall not be paid to the grantee until and to the extent the performance goals
are met with respect to the Restricted Share Award.  Unless the Administrator
shall otherwise determine, (i) uncertificated Restricted Shares shall be
accompanied by a notation on the records of the Company or the transfer agent to
the effect that they are subject to forfeiture until such Restricted Shares are
vested as provided in Section 8(d) below, and (ii) certificated Restricted
Shares shall remain in the possession of the Company until such Restricted
Shares are vested as provided in Section 8(d) below, and the grantee shall be
required, as a condition of the grant, to deliver to the Company such
instruments of transfer as the Administrator may prescribe.

(c)Restrictions.  Restricted Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Share Award Certificate.  Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 18 below, in writing after the Award is issued, if a grantee’s
employment (or other service relationship) with the Company and its Subsidiaries
terminates for any reason, any Restricted Shares that have not vested at the
time of termination shall automatically and without any requirement of notice to
such grantee from or other action by or on behalf of, the Company be deemed to
have been reacquired by the Company at its original purchase price (if any) from
such grantee or such grantee’s legal representative simultaneously with such
termination of employment (or other service relationship), and thereafter shall
cease to represent any ownership of the Company by the grantee or rights of the
grantee as a shareholder.  Following such deemed reacquisition of Restricted
Shares that are represented by physical certificates, a grantee shall surrender
such certificates to the Company upon request without consideration.

8

--------------------------------------------------------------------------------

 

(d)Vesting of Restricted Shares.  The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Shares and the Company’s right of repurchase or forfeiture shall
lapse.  Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the shares
on which all restrictions have lapsed shall no longer be Restricted Shares and
shall be deemed “vested.”

SECTION 9.

RESTRICTED Share UNITS

(a)Nature of Restricted Share Units.  The Administrator may grant Restricted
Share Units under the Plan.  A Restricted Share Unit is an Award of share units
that may be settled in Shares upon the satisfaction of such restrictions and
conditions at the time of grant.  Conditions may be based on continuing
employment (or other service relationship) and/or achievement of pre-established
performance goals and objectives.  The terms and conditions of each such Award
shall be determined by the Administrator, and such terms and conditions may
differ among individual Awards and grantees.  Except in the case of Restricted
Share Units with a deferred settlement date that complies with Section 409A, at
the end of the vesting period, the Restricted Share Units, to the extent vested,
shall be settled in the form of Shares.  Restricted Share Units with deferred
settlement dates are subject to Section 409A and shall contain such additional
terms and conditions as the Administrator shall determine in its sole discretion
in order to comply with the requirements of Section 409A.

(b)Election to Receive Restricted Share Units in Lieu of Compensation.  The
Administrator may, in its sole discretion, permit a grantee to elect to receive
a portion of future cash compensation otherwise due to such grantee in the form
of an award of Restricted Share Units.  Any such election shall be made in
writing and shall be delivered to the Company no later than the date specified
by the Administrator and in accordance with Section 409A and such other rules
and procedures established by the Administrator.  Any such future cash
compensation that the grantee elects to defer shall be converted to a fixed
number of Restricted Share Units based on the Fair Market Value of the Shares on
the date the compensation would otherwise have been paid to the grantee if such
payment had not been deferred as provided herein.  The Administrator shall have
the sole right to determine whether and under what circumstances to permit such
elections and to impose such limitations and other terms and conditions thereon
as the Administrator deems appropriate.  Any Restricted Share Units that are
elected to be received in lieu of cash compensation shall be fully vested,
unless otherwise provided in the Award Certificate.

(c)Rights as a Shareholder.  A grantee shall have the rights as a shareholder
only as to Shares acquired by the grantee upon settlement of Restricted Share
Units; provided, however, that the grantee may be credited with Dividend
Equivalent Rights with respect to the share units underlying his Restricted
Share Units, subject to the provisions of Section 13 and such terms and
conditions as the Administrator may determine.  

(d)Termination.  Except as may otherwise be provided by the Administrator either
in the Award Certificate or, subject to Section 18 below, in writing after the
Award is issued, a grantee’s right in all Restricted Share Units that have not
vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.

SECTION 10.

UNRESTRICTED Share AWARDS

Grant or Sale of Unrestricted Shares.  The Administrator may grant (or sell at
par value or such higher purchase price determined by the Administrator) an
Unrestricted Share Award under the Plan.  An Unrestricted Share Award is an
Award pursuant to which the grantee may receive Shares free of any restrictions
under the Plan.  Unrestricted Share Awards may be granted in respect of past
services or other valid consideration, or in lieu of cash compensation due to
such grantee.

9

--------------------------------------------------------------------------------

 

SECTION 11.

PERFORMANCE SHARE AWARDS

(a)Nature of Performance Share Awards.  The Administrator may grant Performance
Share Awards under the Plan.  A Performance Share Award is an Award entitling
the grantee to receive Shares upon the attainment of performance goals.  The
Administrator shall determine whether and to whom Performance Share Awards shall
be granted, the performance goals, the periods during which performance is to be
measured, which may not be less than one year except in the case of a Sale
Event, and such other limitations and conditions as the Administrator shall
determine.

(b)Rights as a Shareholder.  A grantee receiving a Performance Share Award shall
have the rights of a shareholder only as to Shares actually received by the
grantee under the Plan and not with respect to Shares subject to the Award but
not actually received by the grantee.  A grantee shall be entitled to receive
Shares under a Performance Share Award only upon satisfaction of all conditions
specified in the Performance Share Award Certificate (or in a performance plan
adopted by the Administrator).

(c)Termination.  Except as may otherwise be provided by the Administrator either
in the Award agreement or, subject to Section 18 below, in writing after the
Award is issued, a grantee’s rights in all Performance Share Awards shall
automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.

SECTION 12.

PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

(a)Performance-Based Awards.  The Administrator may grant one or more
Performance-Based Awards in the form of a Restricted Share Award, Restricted
Share Units or Performance Share Awards payable upon the attainment of
Performance Goals that are established by the Administrator and relate to one or
more of the Performance Criteria, in each case on a specified date or dates or
over any period or periods determined by the Administrator.  The Administrator
shall define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for any Performance Cycle.  Depending on the
Performance Criteria used to establish such Performance Goals, the Performance
Goals may be expressed in terms of overall Company performance or the
performance of a division, business unit, or an individual.  Each
Performance-Based Award shall comply with the provisions set forth below.

(b)Grant of Performance-Based Awards.  With respect to each Performance-Based
Award granted to a Covered Employee, the Administrator shall select, within the
first 90 days of a Performance Cycle (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code) the Performance Criteria for such
grant, and the Performance Goals with respect to each Performance Criterion
(including a threshold level of performance below which no amount will become
payable with respect to such Award).  Each Performance-Based Award will specify
the amount payable, or the formula for determining the amount payable, upon
achievement of the various applicable performance targets.  The Performance
Criteria established by the Administrator may be (but need not be) different for
each Performance Cycle and different Performance Goals may be applicable to
Performance-Based Awards to different Covered Employees.

(c)Payment of Performance-Based Awards.  Following the completion of a
Performance Cycle, the Administrator shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle.  The
Administrator shall then determine the actual size of each Covered Employee’s
Performance-Based Award.

(d)Maximum Award Payable.  The maximum Performance-Based Award payable to any
one Covered Employee under the Plan for a Performance Cycle is 2,500,000 Shares
(subject to adjustment as provided in Section 3(b) hereof).

10

--------------------------------------------------------------------------------

 

SECTION 13.

DIVIDEND EQUIVALENT RIGHTS

(a)Dividend Equivalent Rights.  The Administrator may grant Dividend Equivalent
Rights under the Plan.  A Dividend Equivalent Right is an Award entitling the
grantee to receive credits based on cash dividends that would have been paid on
the Shares specified in the Dividend Equivalent Right (or other Award to which
it relates) if such Shares had been issued to the grantee.  A Dividend
Equivalent Right may be granted hereunder to any grantee as a component of an
award of Restricted Share Units, Restricted Share Award or Performance Share
Award or as a freestanding award.  The terms and conditions of Dividend
Equivalent Rights shall be specified in the Award Certificate.  Dividend
equivalents credited to the holder of a Dividend Equivalent Right may be paid
currently or may be deemed to be reinvested in additional Shares, which may
thereafter accrue additional equivalents.  Any such reinvestment shall be at
Fair Market Value on the date of reinvestment or such other price as may then
apply under a dividend reinvestment plan sponsored by the Company, if
any.  Dividend Equivalent Rights may be settled in cash or Shares or a
combination thereof, in a single installment or installments.  A Dividend
Equivalent Right granted as a component of an Award of Restricted Share Units or
Performance Share Award shall provide that such Dividend Equivalent Right shall
be settled only upon settlement or payment of, or lapse of restrictions on, such
other Award, and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other Award.

(b)Termination.  Except as may otherwise be provided by the Administrator either
in the Award Certificate or, subject to Section 18 below, in writing after the
Award is issued, a grantee’s rights in all Dividend Equivalent Rights shall
automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.

SECTION 14.

Transferability of Awards

(a)Transferability.  Except as provided in Section 14(b) below, during a
grantee’s lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee’s legal representative or guardian in the event of the
grantee’s incapacity.  No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order.  No
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.

(b)Administrator Action.  Notwithstanding Section 14(a), the Administrator, in
its discretion, may provide either in the Award Certificate regarding a given
Award or by subsequent written approval that the grantee (who is an employee or
director) may transfer his or her Non-Qualified Share Options to his or her
immediate family members, to trusts for the benefit of such family members, or
to partnerships in which such family members are the only partners, provided
that the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Award.  In no event may an
Award be transferred by a grantee for value.

(c)Family Member.  For purposes of Section 14(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the grantee’s household (other than a tenant
of the grantee), a trust in which these persons (or the grantee) have more than
50 percent of the beneficial interest, a foundation in which these persons (or
the grantee) control the management of assets, and any other entity in which
these persons (or the grantee) own more than 50 percent of the voting interests.

(d)Designation of Beneficiary.  To the extent permitted by the Company, each
grantee to whom an Award has been made under the Plan may designate a
beneficiary or beneficiaries to exercise any Award or receive any payment under
any Award payable on or after the grantee’s death.  Any such designation shall
be on a form provided for that purpose by the Administrator and shall not be
effective until received by the Administrator.  If no beneficiary has been
designated by a deceased grantee, or if the designated beneficiaries have
predeceased the grantee, the beneficiary shall be the grantee’s estate.

11

--------------------------------------------------------------------------------

 

SECTION 15.

TAX WITHHOLDING

(a)Payment by Grantee.  Each grantee shall, no later than the date as of which
the value of an Award or of any Shares or other amounts received thereunder
first becomes includable in the gross income of the grantee for U.S. Federal or
German income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any U.S. Federal, state,
or local taxes or German taxes of any kind required by any applicable law to be
withheld by the Company with respect to such income.  The Company and its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the grantee.  The
Company’s obligation to deliver evidence of book entry (or share certificates)
to any grantee is subject to and conditioned on tax withholding obligations
being satisfied by the grantee. In case that the payments to be made to the
grantee are insufficient to pay the taxes, the Company or the respective
Subsidiary can request from such grantee the payment of an amount equal to the
sum necessary to pay such taxes.

(b)Payment in Shares.  Subject to approval by the Administrator, a grantee may
elect to have the Company’s minimum required tax withholding obligation
satisfied, in whole or in part, by authorizing the Company to withhold from
Shares to be issued pursuant to any Award a number of shares with an aggregate
Fair Market Value (as of the date the withholding is effected) that would
satisfy the withholding amount due.  The Administrator may also require Awards
to be subject to mandatory share withholding up to the required withholding
amount.  For purposes of share withholding, the Fair Market Value of withheld
shares shall be determined in the same manner as the value of Shares includible
in income of the Participants.

SECTION 16.

Section 409A awards

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A.  In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A.  Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.

SECTION 17.

TERMINATION OF EMPLOYMENT, TRANSFER, LEAVE OF ABSENCE, ETC.

(a)Termination of Employment.  If the grantee’s employer ceases to be a
Subsidiary, the grantee shall be deemed to have terminated employment for
purposes of the Plan.  

(b)For purposes of the Plan, the following events shall not be deemed a
termination of employment:

(i)      a transfer to the employment of the Company from a Subsidiary or from
the Company to a Subsidiary, or from one Subsidiary to another; or

(ii)     an approved leave of absence for military service or sickness, or for
any other purpose approved by the Company, if the employee’s right to
re-employment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the
Administrator otherwise so provides in writing.

12

--------------------------------------------------------------------------------

 

SECTION 18.

AMENDMENTS AND TERMINATION

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent.  Except as provided in Section 3(b) or 3(c), without prior shareholder
approval, in no event may the Administrator exercise its discretion to reduce
the exercise price of outstanding Share Options or Share Appreciation Rights or
effect repricing through cancellation and re-grants or cancellation of Share
Options or Share Appreciation Rights in exchange for cash or other Awards.  To
the extent required under the rules of any securities exchange or market system
on which the Shares are listed, to the extent determined by the Administrator to
be required by the Code to ensure that Incentive Share Options granted under the
Plan are qualified under Section 422 of the Code, or to ensure that compensation
earned under Awards qualifies as performance-based compensation under
Section 162(m) of the Code, Plan amendments shall be subject to approval by the
Company shareholders entitled to vote at a meeting of shareholders.  Nothing in
this Section 18 shall limit the Administrator’s authority to take any action
permitted pursuant to Section 3(b) or 3(c).

SECTION 19.

STATUS OF PLAN

With respect to the portion of any Award that has not been exercised and any
payments in cash, Shares or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards.  In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Shares or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

SECTION 20.

GENERAL PROVISIONS

(a)No Distribution.  The Administrator may require each person acquiring Shares
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to distribution thereof.

(b)Delivery of Share Certificates.  Share certificates to grantees under this
Plan shall be deemed delivered for all purposes when the Company or a Share
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company.  Uncertificated Shares shall be deemed delivered for all
purposes when the Company or a Share transfer agent of the Company shall have
given to the grantee by electronic mail (with proof of receipt) or by United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company, notice of issuance and recorded the issuance in its
records (which may include electronic “book entry” records).  Notwithstanding
anything herein to the contrary, the Company shall not be required to issue or
deliver any certificates evidencing Shares pursuant to the exercise of any
Award, unless and until the Administrator has determined, with advice of counsel
(to the extent the Administrator deems such advice necessary or advisable), that
the issuance and delivery of such certificates is in compliance with all
applicable laws, regulations of governmental authorities and, if applicable, the
requirements of any exchange on which the Shares are listed, quoted or
traded.  All Share certificates delivered pursuant to the Plan shall be subject
to any stop-transfer orders and other restrictions as the Administrator deems
necessary or advisable to comply with federal, state or foreign jurisdiction,
securities or other laws, rules and quotation system on which the Shares are
listed, quoted or traded.  The Administrator may place legends on any Share
certificate to reference restrictions applicable to the Shares.  In addition to
the terms and conditions provided herein, the Administrator may require that an
individual make such reasonable covenants, agreements, and representations as
the Administrator, in its discretion, deems necessary or advisable in order to
comply with any such laws, regulations, or requirements.  The Administrator
shall have the right to require any individual to comply with any timing or
other restrictions with respect to the settlement or exercise of any Award,
including a window-period limitation, as may be imposed in the discretion of the
Administrator.  

13

--------------------------------------------------------------------------------

 

(c)Shareholder Rights.  Until Shares is deemed delivered in accordance with
Section 20(b), no right to vote or receive dividends or any other rights of a
shareholder will exist with respect to Shares to be issued in connection with an
Award, notwithstanding the exercise of a Share Option or any other action by the
grantee with respect to an Award.

(d)Other Compensation Arrangements; No Employment Rights.  Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases.  The adoption of this Plan and
the grant of Awards do not confer upon any employee any right to continued
employment with the Company or any Subsidiary.

(e)Trading Policy Restrictions.  Option exercises and other Awards under the
Plan shall be subject to the Company’s insider trading policies and procedures,
as in effect from time to time.

(f)Clawback Policy.  Awards under the Plan shall be subject to the Company’s
clawback policy, as in effect from time to time.

SECTION 21.

EFFECTIVE DATE OF PLAN

This German Sub-Plan shall become effective on the date the German Sub-Plan is
approved by the Board.  No grants of Share Options and other Awards may be made
hereunder after the tenth anniversary of the Effective Date of the U.S. Plan and
no grants of Incentive Share Options may be made hereunder after the tenth
anniversary of the date the U.S. Plan is approved by the Board.

SECTION 22.

GOVERNING LAW

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware applied without
regard to conflict of law principles.

SECTION 23.

No claims against third parties

The grantee acknowledges and accepts that any rights and obligations in
connection with the Plan are only created between the Company and the grantee
and that the grantee has no direct rights or claims against Mimecast Germany
GmbH.

DATE GERMAN SUB-PLAN APPROVED BY BOARD OF DIRECTORS: February 7, 2018

14